Citation Nr: 0803147	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from November 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the RO.

By decision entered in May 1989, the RO denied the veteran's 
claim of service connection for PTSD.  The RO notified the 
veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within the time period allowed.  
By a decision entered in July 1999, the RO denied the 
veteran's new claim of service connection for PTSD because no 
new and material evidence had been received.  The veteran 
filed a notice of disagreement, and the RO issued a statement 
of the case, but the veteran did not file a substantive 
appeal and the July 1999 decision became final.  The 
veteran's current application to reopen his prior denied 
claim of service connection for PTSD was received in April 
2004.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 
Here, the VCAA notices sent to the veteran in May 2004 and 
February 2006 are inadequate.  Specifically, it is noted that 
the veteran was not advised of the need to submit new and 
material evidence with regard to the claim of service 
connection for PTSD for which there were prior final rating 
decisions.  In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court stated that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In such cases, the Court 
in Kent stated that the VCAA requires the Secretary to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran appropriate notice 
in accordance with the VCAA, to include 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In providing the 
notice required under Kent, supra, 
notifying the veteran of the requirement 
of the need for new and material evidence 
and of the grounds for his prior denials, 
the RO should look to the May 1989 and 
July 1999 rating decisions on the claims 
of service connection for PTSD.

2.  After the above is complete, 
readjudicate the veteran's claim of 
whether new and material evidence has 
been submitted sufficient to reopen a 
claim of service connection for PTSD and, 
if so, whether service connection is 
warranted.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 

